IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,925-01


                            EX PARTE JOSEPH WEBER, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. D-1-DC-13-904090-A IN THE 331ST DISTRICT COURT
                            FROM TRAVIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

“super” aggravated sexual assault of a child, one count of continuous sexual abuse of a child, and

two counts of indecency with a child. He was sentenced to imprisonment for three terms of seventy

years and two terms of ten years.

        Applicant contends that trial counsel failed to file a notice of appeal. We remanded this

application to the trial court for findings of fact and conclusions of law. The trial court made
                                                                                                      2

findings and conclusions and recommended that we grant relief.

       We agree and conclude that trial counsel was ineffective for failing to file a notice of appeal.

Ex parte Axel, 757 S.W.2d 369, 374 (Tex. Crim. App. 1988); Jones v. State, 98 S.W.3d 700, 703

(Tex. Crim. App. 2003). Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgments of conviction in cause number D-1-DC-13-904090-A from the 331st District Court of

Travis County. Applicant is ordered returned to that time at which he may give a written notice of

appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of

the issuance of this opinion, the trial court shall determine whether Applicant is indigent. If

Applicant is indigent and wishes to be represented by counsel, the trial court shall immediately

appoint an attorney to represent Applicant on direct appeal. All time limits shall be calculated as if

the sentence had been imposed on the date on which the mandate of this Court issues. We hold that,

should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice

of appeal in the trial court within 30 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: April 27, 2016
Do not publish